Citation Nr: 1142188	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  03-00 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 percent for service-connected carpometacarpal joint arthritis/pseudoarthrosis of the right thumb from May 27, 1980, to September 23, 1990.  

2.  Entitlement to an initial evaluation higher than 20 percent for service-connected carpometacarpal joint arthritis/pseudoarthrosis of the right thumb from September 24, 1990, to the present. 


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from December 1972 to December 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 1999 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In the July 1999 rating decision, the RO determined that clear and unmistakable error (CUE) had been made in a September 1980 rating decision denying entitlement to service connection for residuals of a right thumb injury, and granted an award of service connection for the Veteran's right thumb disability with an evaluation of 10 percent effective May 27, 1980, and an evaluation of 20 percent effective September 24, 1990.  The Veteran has appealed the initial ratings and the effective date assigned for his service-connected right thumb disability.   

Although this claim was previously denied by the Board in June 2010, the Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In February 2011, the Court Clerk signed a Joint Motion for Partial Remand (JMPR) ordering that the portion of the Board's June 2010 decision that denied the Veteran's claim for higher initial evaluations for his service-connected carpometacarpal joint arthritis/pseudoarthrosis of the right thumb be vacated and remanded for readjudication.  The parties to the JMPR noted that the Veteran had abandoned his appeal of the Board's denial of his claim for an earlier effective date for the grant of service connection for his right thumb disability.  The case has been returned to the Board.  

The appeal is now REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.





REMAND
Pursuant to the JMPR, the RO should describe any and all efforts that have been undertaken to locate the original Volume II of the Veteran's claims folder after it appeared to have been missing approximately in December 2006, to include the results of a search of the RO and the Loma Linda VA Medical Center (VAMC).  See JMPR, page 7.  A memorandum of unavailability should be prepared for the record, if applicable, and the RO should document any and all efforts undertaken to reconstruct that volume of the claims file.  In this regard, if the RO determines that the original Volume II is unavailable and further efforts to locate the volume would be futile, the RO should advise the Veteran that the original Volume II of his claims folder was missing and provide him with an opportunity to re-submit, re-request, or otherwise identify records that may have been in that volume of the file.  The RO should identify for the Veteran any gap from Volume I to Volume II of the claims folder that may exist, to include any records which may have been in the missing volume, if possible.  It is observed that, in December 2006, a ten-year gap from 1995 to 2005 was noted.  

Also, another examination is needed because, per the JPMR, the medical examinations previously conducted in connection with the Veteran's claims/appeal did not adequately address whether his right thumb disability resulted in limitation of motion of other digits or interference with overall function of the hand or whether rating the disability as analogous to amputation of the right thumb is warranted.  Further, the most recent VA treatment records were printed from the electronic records system in September 2008.  Thus, an attempt to obtain additional VA treatment records should also be undertaken.        

Accordingly, the case is REMANDED for the following actions:

1.   Document any and all efforts that have been undertaken to locate the original Volume II of the Veteran's claims folder after it appeared to have been missing approximately in December 2006, to include any search of the RO and the Loma Linda VA Medical Center (VAMC) that has been/will be conducted.  See JMPR, page 7; see also October 2011 90-day response letter from the Veteran's attorney.  A memorandum of unavailability should be prepared for the record, if applicable, and the RO should document any and all efforts undertaken to reconstruct that volume of the claims file.  The procedures of 38 C.F.R. § 3.159(e) should be followed.   

If the RO determines that the original Volume II is unavailable and further efforts to locate the volume would be futile, the RO should so advise the Veteran and provide him with an opportunity to re-submit, re-request, or otherwise identify records that may have been in that volume of the file.  The RO should identify for the Veteran any gap from Volume I to Volume II (of the claims folder) that may exist, to include any records which may have been in the missing volume, if possible.  It is observed that, in December 2006, a ten-year gap from 1995 to 2005 was noted.  

Any and all records submitted or identified by the Veteran should be associated with the claims folder.  

2.  Obtain any outstanding VA treatment records pertaining to any treatment the Veteran has received for his service-connected right thumb disability from January 2009 to the present, particularly any records located in the VA Long Beach Healthcare System.  The search should include any archived or retired records, if applicable.  Associate the records with the claims file.  

Any and all negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

3.  After the actions outlined in (1) and (2) are accomplished to the extent possible, schedule the Veteran for an appropriate medical examination to assess the nature and severity of his service-connected right thumb disability.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner prior to the requested examination.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report. 

a.  Based on review of the claims folder and evaluation of the Veteran, the examiner should identify what symptoms the Veteran has manifested that are attributable to his service-connected right thumb disability for the following periods: (1) from May 27, 1980 to September 23, 1990; and (2) from September 24, 1990, to the present.  All signs and symptoms necessary for evaluating the Veteran's disability should be reported in detail. 

b.  In assessing the severity of the Veteran's disability, the examiner must include a discussion of whether his right thumb disability has resulted in limitation of motion of other digits or interference with overall function of the hand (and specify date of onset of such symptomatology, if possible).  The examiner should also comment on whether rating the functional disability as analogous to amputation of the right thumb is warranted.  A rationale for all opinions expressed must be provided.  

c.  In providing any opinion, the examiner must consider the statements and testimony the Veteran submitted on his own behalf, regarding symptoms he experiences, and consider the credibility of those statements in light of confirming or contradicting evidence of record, including objective findings. 

d.  The examiner should also specifically provide an opinion regarding the effect, if any, that the right thumb disability has on his employment and/or employability. 

e.  The examiner should distinguish to the extent possible between symptomatology resulting from the Veteran's service-connected disability and any non-service-connected disorders which may be found.  If it is medically impossible to distinguish among symptomatology resulting from the disorders, the examiner should so state in the examination report. 
 
4.  After the above development has been accomplished to the extent possible, readjudicate the claims.  If any benefit sought on appeal remains denied, provide the Veteran and his attorney with a Supplemental Statement of the Case and an appropriate period of time for response.  Then return the case to the Board, if in order.  

The purpose of this remand is to obtain additional development and ensure due process.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

